Order, Supreme Court, New York County (Paul G. Feinman, J.), entered June 10, 2004, which denied petitioner’s application challenging respondent’s dismissal of its petition for administrative review, dated April 24, 2003, and dismissed this CPLR article 78 proceeding, unanimously affirmed, without costs.
Petitioner failed to rebut respondent’s evidence of routine mailing procedures (see Matter of Bennissim v Calogero, 19 AD3d 135 [2005]), as well as its finding that petitioner had failed to register the rent-stabilized apartment after 1998 and proceeded to willfully overcharge the tenant. There was a rational basis for respondent’s determination that petitioner received the tenant’s complaint, as well as respondent’s final notice warning of the possible imposition of treble damages, yet failed to submit any evidence controverting the charges (see Matter of IG Second Generation Partners v New York State Div. of Hous. & Community Renewal, 294 AD2d 300, 304 [2002], lv denied 99 NY2d 503 [2002]). Nor was there error in respondent’s declining to consider the meager evidence petitioner attempted to submit for the first time on his petition for administrative review (see Matter of Gilman v New York State Div. of Hous. & Community Renewal, 99 NY2d 144 [2002]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.